Citation Nr: 1118412	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostatitis.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bladder disability, claimed as irritable bladder syndrome and low urinary tract syndrome, to include as secondary to a service-connected back disability.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

Jurisdiction over these matters was transferred to the Wilmington, Delaware RO immediately after the issuance of the November 2006 rating decision.  In January 2007, jurisdiction was transferred to the Indianapolis, Indiana RO.

The Veteran also appeals from an October 2008 rating decision issued by the VA RO in Indianapolis, Indiana which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for chronic prostatitis.  In addition, his claim for service connection for irritable bladder syndrome was denied.

These matters were remanded by the Board in July 2010.

The Veteran testified before the undersigned at a March 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for hypertension and prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for prostatitis was last denied in an unappealed March 2002 rating decision as the record did not establish that there were permanent residuals or a chronic disability that was related to his in-service treatment of prostatitis; this claim had been previously denied in a January 2000 rating decision.

2.  Evidence submitted since the March 2002 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The symptoms of the Veteran's bladder disability began in service and have been continuous after service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied service connection for prostatitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the March 2002 rating decision denying service connection for prostatitis is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a bladder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's request to reopen his claim for service connection for prostatitis as well as his claim for service connection for a bladder disability, further assistance is unnecessary to aid the Veteran in substantiating these claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Prostatitis

A March 2002 rating decision denied the Veteran's claim for service connection for prostatitis as the record did not establish that there were permanent residuals or a chronic disability that was related to his in-service treatment of prostatitis.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  This claim had been previously denied in a February 2000 rating decision.

Evidence considered in the March 2002 rating decision includes the Veteran's service treatment records and a December 1999 VA genitourinary examination.

A June 1975 service entrance examination was negative for any relevant abnormalities.  Possible prostatitis was assessed in January 1997 following complaints of urinary frequency.  An enlarged prostate was found on physical examination in October 1997 and an assessment of probable low grade persistent prostatitis was made.

Recurrent prostatitis was assessed in March 1999.  A March 1999 service discharge examination found a large baggy prostate.

A December 1999 VA genitourinary examination noted that the Veteran had been diagnosed with prostatitis during service and had been treated with antibiotics and Baycol.  Current complaints included nocturia a couple of times per night and occasional hesitancy.  Urgency, precipitancy, urinary incontinence, dysuria, hematuria, a history of malignancy, voiding difficulties, history of impotence or underlying urological infection were denied.  Physical examination reveals the prostate to be normal in size without bogginess.  Prostate-specific antigen (PSA) testing was normal.  Following this examination, an assessment of prostatitis "as documented and treated" was made. The examiner did not review the Veteran's claims file and relied on various documents the Veteran had brought with him to the examination.

Evidence received since the March 2002 rating decision includes VA treatment records dated through July 2009, various private treatment records, and the Veteran's testimony at the March 2011 hearing.

An October 2006 VA examination reflects the Veteran's complaints of nocturia three to five times per night until an outside urologist prescribed Enablex, which reduced nocturia to two times per night.  He still had frequency and his stream was week.  Dysuria, a history of incontinence and a history of recurrent urinary tract infection was denied.

At an October 2008 VA examination for a condition not currently at issue, the Veteran's prostate was reportedly not enlarged.

Chronic prostatitis was assessed in a November 2008 VA urology treatment note.  A boggy prostate was found on physical examination.

During the March 2011 hearing, the Veteran testified regarding his urinary frequency.  He noted that a boggy prostate had been found in service and after.

The March 2002 rating decision continued the denial of the Veteran's claim for service connection for prostatitis as the record did not establish that there were permanent residuals or a chronic disability that was related to his in-service treatment of prostatitis.  The newly submitted November 2008 VA urology treatment note reflected an assessment of chronic prostatitis.  As such, evidence establishing a necessary service connection element that was found to be lacking in the previous denial, namely the element of a current disability.  Accordingly, the claim is reopened.

Bladder Disability Claim

The Veteran contends that he suffers from a bladder disability that first manifested during service and that his symptoms have been continuous since service.

A June 1975 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in an accompanying Report of Medical History (RMH).  Nonspecific urethritis was assessed in September 1991.

Complaints of urinary frequency were noted in January 1997.  A September 1997 treatment note contained an assessment of urethral irritation.

An assessment of urethritis was made in October 1997 following complaints of genital pain and continuous discharge.  Complaints of difficult urination for the past one month were noted in a second October 1997.  Complaints of urinary frequency and urgency were noted in March 1999.  

A March 1999 service discharge examination noted no relevant abnormalities.  Frequent or painful urination was denied in an accompanying RMH.

An April 2002 private urology treatment note reflects the Veteran's complaints of a left testicle mass.  Dysuria and gross hematuria were denied.  No other complaints regarding urinary difficulties were noted.

An April 2006 private urology treatment note reflects the Veteran's reports of a 10 year history of overactive bladder symptoms.  The provider noted that these complaints were similar to complaints for which the Veteran had received treatment from him in the past.  Physical examination was negative for bladder distention.  Enablex was prescribed.

Some improvement in the Veteran's nocturia was noted in a May 2006 private urology treatment note.

An October 2006 VA examination reflects the Veteran's complaints of nocturia three to five times per night until an outside urologist prescribed Enablex, which reduced nocturia to two times per night.  He still had frequency and his stream was week.  Dysuria, a history of incontinence and a history of recurrent urinary tract infection was denied.

Complaints of urine frequency and nocturia two to four times per night were noted in an August 2007 VA urology treatment note.  This condition was reported to have started more than 12 years ago.  An assessment of frequency and nocturia was made.

An August 2008 VA urology treatment note reflects the Veteran's complaints frequent urination and nocturia.  An assessment of still excessive frequency during the day and nocturia was made.

An August 2008 VA genitourinary examination reflects the Veteran's reports of hesitancy, terminal dribbling and a poor urinary stream.  He urinated 16 to 18 times during the day and two to three times at night.  His medication had been recently increased.  Physical examination reveals normal genitalia with no penile deformity.  A scrotal ultrasound noted bilateral hydroceles, with the left more than the right.  Following this examination and a review of the Veteran's claims file, diagnoses of lower urinary tract syndrome and status-post vasectomy with multiple epididymitis episodes were made.  

The examiner opined that the Veteran's lower urinary tract syndrome was not related to his service-connected back disability as the chronic low back pain was occasionally referred down the lateral aspect of the legs; there was no history of urine or bowel incontinence noted.  There was also no evidence of intervertebral disc syndrome on a lumbar spine Magnetic Resonance Imaging (MRI) scan.  This medical opinion was based upon a review of reference medical textbooks and the relevant medical literature.

Complaints of urinary frequency every one to three hours and noctura three times per night were noted in a February 2009 VA urology treatment note.  Urgency was occasional, urge incontinence was rare and stress incontinence was rare.  Hesitancy, straining and dysuria were denied.  An assessment of urine frequency and nocturia was made.

A June 2009 VA urology treatment note reflects the Veteran's complaints of urinary incontinence and that his lower urinary tract syndrome was bothersome.

During the March 2011 hearing, the Veteran testified that he began to experience urinary frequency in the latter years of service, and that it had continued and increased since.  He had thought his urinary frequency was related to the aging process rather than a bladder disability.  He had been voiding every hour to hour and a half during the daytime and voiding two to five times per night.  His treating urologist had orally told him that his bladder disability was related to his service-connected back disability but this opinion was not reflected in his treatment records.  He had suffered from this condition continuously since service.

The Veteran has a current disability as he has been diagnosed with a variety of bladder disabilities, including lower urinary tract syndrome (LUTS).  In order for the Veteran's current bladder disability to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.

Service treatment notes document multiple complaints of urinary frequency or difficulty urinating, including in January 1997, October 1997 and March 1999.  The Veteran has provided competent and credible reports of a continuity of symptomology.  His testimony in this regard is competent.  Although the first post-service clinical evidence of such symptoms was in an April 2006 private urology treatment note, the provider noted that the Veteran had a 10 year history of such symptoms and that he had treated the Veteran for these symptoms sometime in the past.  A similar history was noted in later treatment notes.  

The August 2008 VA genitourinary examiner did not find a nexus between the Veteran's bladder disability and his service-connected back disability but did not offer an opinion regarding direct service connection.  Hence the opinion does not weigh for or against service connection on that basis.  

The competent and credible evidence with regard to whether there is a nexus, consists mainly of the Veteran's reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a bladder disability is therefore granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim for service connection for prostatitis is reopened.

Entitlement to service connection for a bladder disability is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

Service treatment records document multiple instances of prostatitis.  However, a December 1999 VA examiner determined that the Veteran's in-service prostatitis was not a chronic condition as it had been treated with antibiotics, and the 2006 examination did not show an enlarged prostate.  On the other hand the Veteran has testified to a continuity of symptoms and chronic prostatitis was diagnosed in November 2008.  A VA urology examination is required to determine the nature and etiology of the Veteran's currently diagnosed prostatitis.

The Veteran's service treatment records show occasional diastolic blood pressure reading of between 90 and 96 and more numerous readings between 80 and 89.  There were also systolic readings of 150.  These readings were interspersed with normal blood pressure readings.  At least one electrocardiographic examination was interpreted as abnormal, but on consultation with a private cardiologist, it was concluded that the Veteran did not have heart disease.

He testified at the March 2011 hearing that within the year after service he began receiving treatment for hypertension with diastolic readings predominantly in the 90s.  The Veteran is competent to report these readings, but they would be insufficient to show the presence of hypertension to a compensable degree within one year of service.  See 38 C.F.R. § 3.104, Diagnostic Code 7101 (West 2002).  The Veteran's reports and the service treatment records suggest that the current hypertension may be related to service.

During his March 2011 hearing, the Veteran testified that he had been treated for hypertension at the Army Hospital located at the Aberdeen Proving Ground after service.  He believed that these treatments had occurred within a year of service discharge in 2000.  This would have placed the treatment sometime between January and November of that year.  The RO requested records from this facility through the Personnel Information Exchange System (PIES); however, this request was for records dated between November 1999 and February 2000 only.  An October 2009 PIES response indicates that records from this facility dated in 2000 have not been retired to the National Personnel Records Center (NPRC).  

In October 2009, the RO requested records from this facility directly; however, this request was again for records dated between November 1999 and February 2000 only.  A December 2009 Memorandum contains a formal finding of the unavailability of military retiree records.   The text of this Memorandum noted that the RO had received a response to his records request indicating that there were "no records of treatment for the specific information requested," i.e. records dated between November 1999 and February 2000 only.  

These records have been adequately identified by the Veteran and are relevant to his claim.  Hypertension is considered to be a chronic disease subject to presumptive service connection should it manifest to a compensable degree within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  A request for the Veteran's complete treatment records from the facility at the Aberdeen Proving Ground Army Hospital should therefore be made.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the Veteran's complete treatment records from the Kirk Army Hospital located at the Aberdeen Proving Ground for the period since February 2000.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

2.  The Veteran should be afforded a VA examination to determine whether his current prostatitis had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current prostatitis had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should note the findings on the in-service prostatitis and the December 1999 VA examiner's opinion and the 2006 and 2008 VA examination findings, detailed above.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3.  The Veteran should be afforded a VA examination to determine whether he has current hypertension related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hypertension had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should note the occasionally elevated blood pressure readings, the cardiology consultation, and the electrocardiographic findings in service; as well as the Veteran's reports of elevated blood pressure readings in the year following service.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


